DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 has been entered.

Status
A Notice of Allowance was posted on 20 May 2022.  A Corrected Notice of Allowance was posted on 15 June 2022.  Applicant filed a request for continued examination on 8 August 2022 which was entered.  An IDS accompanied the RCE.  The IDS was considered and is attached.
The Office action below was originally posted on 20 May 2022 and is incorporated below without significant changes.

Claim Interpretation
Claims 42 and 44 require an ERSP operably linked to the N-terminus of a construct comprising various Linker-TPs.  This is somewhat unusual terminology as the word “construct” is commonly used to refer to recombinant DNA molecules.  This is, however, reasonably interpreted as an ERSP operably linked to a polypeptide comprising various Linker-TPs.  This is consistent with Applicant’s definition of a "construct" includes a polypeptide or protein that is made up of various polypeptide units, for example, ERSP, binary or tertiary cleavable linker peptides, TPs and STA, each of these subunits are fused in frame and operable to be synthesized as a single protein.  Spec., para. 0173.

The first independent claim, no. 14, was allowed in the final Office action.  Applicant’s claimed invention of a multimeric toxic / toxin protein, e.g. a CINP, where the TPs are joined by linkers defined by the recited SEQ ID NOs is free of the prior art of record.
The claims are generally drawn to polymers of toxic proteins (TP) where the individual TPs are joined by the inventive linkers.  The shortest polymer comprises two TPs and two linkers (i.e. “n” = 2 where  “n=1” is not claimed).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663